department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc tege eoeg et2 wta-n-110385-00 uilc internal_revenue_service national_office field_service_advice memorandum for sb_se area ap mia from subject senior technician reviewer cc tege eoeg et proposed fica and futa adjustment for this chief_counsel_advice responds to your memorandum dated date in accordance with internal_revenue_code the code sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend x corporation association articles city state issue whether amounts the corporation paid to x in and are wages subject_to federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes wta-n-110385-00 conclusion the amounts the corporation paid to x in years and are wages subject_to fica and futa taxes facts the association was formed on date pursuant to the articles of association the articles executed by the members the association provides pilot services to vessels moving in and out of the port of city each member of the association is a state corporation and the sole shareholder and employee of each member is a pilot licensed under state law each member agrees to engage only in the business of piloting vessels for the association and to make its shareholder available for pilot duties on a 24-hour per day basis based upon our understanding of the articles the objectives in forming the association included providing pilots the opportunity to perform piloting services on an equal basis and distributing the fees received for performing such services on an equal basis among the association’s members the business of the association is conducted by an executive committee designated by the members the committee makes assignments bills for work completed collects fees and performs the other duties of the association on or before the last day of each month the association distributes an equal share of net_earnings to each member subject_to certain adjustments the articles provide that a member shall cease to be a member upon the death retirement or resignation of its sole shareholder article xii of the articles is entitled deferred_compensation plan this section provides that any pilot who attains age and has completed years of active_service as a pilot may retire from active_service and become a consultant pilot and participate in the earnings_of the association we note that the term pilot is undefined article xii also requires a consultant pilot to give advice and consultation concerning the operation of the association and the duties of an active pilot under this article a pilot who meets the age and service requirements and elects to retire receives for the remainder of his life percent of the association’s gross revenues provided that amount does not exceed percent of an active pilot’s share x became a licensed state pilot in date the corporation was formed as a c_corporation in date x was the sole shareholder officer the facts as specified are based upon this office’s understanding of the articles of association as a general matter the articles are imprecise making it difficult to determine the meaning of certain provisions wta-n-110385-00 director and employee of the corporation that is the taxpayer in this case the corporation acting through x in his capacity as president of the corporation signed the articles of association as a member on date no materials were provided to this office related to the formation or operation of the corporation on date x resigned as an officer and director of the corporation and the corporation elected to be treated as an s_corporation effective date we have assumed that x ceased performing services as a pilot for the corporation coincident with his resignation when x elected to retire he satisfied the age and years_of_service requirements in article xii notwithstanding the requirement in article xii that retired pilots render consulting services the association waived that requirement for x for tax years and the association distributed the amounts described in article xii to the corporation the association did not pay any amounts directly to x on form_1099 for the association reported in box as nonemployee compensation a distribution to the corporation of dollar_figure in a similar manner the association reported a distribution of dollar_figure for the association specified that dollar_figure in and dollar_figure in of the amounts distributed to the corporation were for retirement income for and respectively the corporation reported on schedule k shareholders’ shares of income credits deductions etc a distribution to x of dollar_figure and dollar_figure the corporation did not treat any amounts paid to x as wages subject_to fica and futa taxes the service conducted an employment_tax examination of the corporation for years and and proposed an adjustment of fica and futa_tax liability the adjustments were based upon the examiner’s determination that the corporation paid dollar_figure for and dollar_figure for to x in wages initially the corporation asserted that the amounts were not wages because wages are remuneration for services and x did not perform any services during the years at issue the corporation now contends however that the amounts distributed to x were not subject_to fica and futa taxes because the amounts were paid on account of retirement under a plan that was established prior to date and are subject_to a fica and futa retirement-pay exception extant at that time applicable law fica_taxes wta-n-110385-00 fica_taxes are composed of the old-age survivor and disability insurance oasdi tax and the medicare_tax code sec_3101 imposes a percent tax on an individual’s wages for oasdi and code sec_3111 imposes an excise_tax on an employer equal to percent of the wages paid_by the employer for oasdi code sec_3101 imposes a dollar_figure percent tax on an individual’s wages for medicare and code sec_3111 imposes an excise_tax on an employer equal to dollar_figure percent of the wages paid_by the employer for medicare the oasdi portion of fica_taxes applies only to a certain amount of wages in a tax_year after an employee’s wages exceed this annually-adjusted amount the oasdi portion of fica_taxes does not apply since the medicare_tax has applied to all of an employee’s wages code sec_3121 defines wages as all remuneration in whatever form for employment unless a specific exception applies code sec_3121 defines employment as any service of whatever nature performed by an employee for an employer unless a specific exception applies in general fica_taxes are imposed when the employee is paid for fica purposes wages are generally received by an employee at the time that they are paid_by the employer to the employee and wages are paid_by an employer at the time that they are actually or constructively paid regulation sec_31_3101-3 sec_31_3111-3 and sec_31_3121_a_-2 code sec_3121 was enacted by the social_security amendments of in those amendments congress repealed the general fica tax exclusions for retirement payments provided in code sec_3121 a and a a iii under code sec_3121 any amount deferred under a nonqualified_deferred_compensation_plan is taken into account as wages for fica tax purposes as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount code sec_3121 further provides that any amount taken into account as wages by reason of code sec_3121 and the income attributable thereto shall not thereafter be treated as wages for fica purposes regulation sec_31_3121_v_2_-1 defines the term nonqualified_deferred_compensation_plan as any plan or other arrangement other than a plan described in code sec_3121 which generally refers to qualified_retirement_plans and tax-favored annuities that is established by an employer for one or more of its employees and that provides for the deferral of compensation a nonqualified_deferred_compensation_plan may be adopted unilaterally by the employer or may be negotiated by the employer and employees a plan may constitute a nonqualified_deferred_compensation_plan for fica purposes without regard to whether the deferrals under the plan are made pursuant to an election by the employee or whether the amounts deferred are treated as deferred wta-n-110385-00 compensation_for income_tax purposes a plan is established on the latest of the date on which it is adopted the date on which it is effective and the date on which the material terms of the plan are set forth in writing regulation sec_31_3121_v_2_-1 regulation sec_31_3121_v_2_-1 specifies that a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year code sec_3121 is generally effective for payments made after date regulations under code sec_3121 were published date applicable on or after date t d 1999_9_irb_4 regulation sec_31_3121_v_2_-1 provides transition_rules for amounts deferred and benefits paid before date and generally requires that the employer acted in accordance with a reasonable good_faith interpretation of code sec_3121 the retirement pay exclusions provided in code sec_3121 a and a a iii as in effect on date the day before the enactment of the social_security amendments of applied to retirement payments prior to date the transition_rules in regulation sec_31_3121_v_2_-2 are applicable on and after date these rules are used to determine whether amounts deferred and payments made are treated under code sec_3121 or are eligible for the favorable treatment afforded transition benefits the transition_rules provide that transition benefits paid pursuant to a date agreement are not subject_to fica_taxes provided that payments under the agreement would have met one of the retirement pay exclusions in effect on date regulation sec_31_3121_v_2_-2 defines a date agreement as an agreement in existence on date between an individual and a nonqualified_deferred_compensation_plan within the meaning of regulation sec_31_3121_v_2_-1 such an agreement does not fail to be a date agreement merely because the terms of the plan are changed after date for purposes of paragraph b any plan or agreement that provides for payments that qualify for one of the former retirement payment exclusions is treated as a nonqualified_deferred_compensation_plan transition sec_31_3121_v_2_-1 provides that paragraphs a through f of this section apply to amounts deferred on or after date to amounts deferred before date which cease to be subject_to a substantial_risk_of_forfeiture on or after date or for which a resolution date occurs on or after date and to benefits actually or constructively paid on or after date wta-n-110385-00 benefits are benefits paid after date attributable to services rendered before date for this purpose transition benefits are determined without regard to any changes made in the terms of the plan after date regulation sec_31_3121_v_2_-2 regulation sec_31_3121_v_2_-2 defines an individual party to a date agreement as an individual who was eligible to participate in a date agreement under the terms of the agreement on date an individual will be treated as an individual party to a date agreement even if the individual has not accrued any benefits under the plan by date and regardless of whether the individual has taken any specific action to become a party to the agreement in sum the transition_rules apply to certain payments made under a nonqualified_deferred_compensation_plan established before date which provides for retirement payments that qualify for one of the former retirement pay exception futa taxes code sec_3301 imposes the futa_tax on an employer equal to percent of the wages paid_by the employer this tax applies only to the first dollar_figure of an employee’s wages and is reduced further by any credits properly claimed by the employer code sec_3306 defines wages as all remuneration in whatever form for employment unless a specific exception applies code sec_3306 defines employment as any service of whatever nature performed by an employee for an employer unless a specific exception applies in general futa taxes are imposed when the employee is paid for this purpose wages are generally received by an employee at the time that they are paid_by the employer to the employee and wages are paid_by an employer at the time that they are actually or constructively paid regulation sec_31_3301-2 sec_31_3301-3 and sec_31_3301-4 code sec_3306 is the special timing rule for futa purposes it provides that any amount deferred under a nonqualified_deferred_compensation_plan is taken into account as wages for futa_tax purposes as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount code sec_3306 further provides that amount taken into account as wages by reason of code sec_3306 and the income attributable thereto shall not thereafter be treated as wages the text of code sec_3306 is identical to code sec_3121 however code sec_3306 has a later effective date it applies to payments wta-n-110385-00 made after date regulation sec_31_3306_r_2_-1 -2 cross- reference regulation sec_31_3121_v_2_-1 -2 accordingly the analysis and conclusions provided herein concerning fica tax_liability under code sec_3121 and the regulations thereunder also apply for futa purposes in this case no issue arises from the different effective dates analysis generally the articles describe the relationship between the association and its members article xii provides that a pilot who meets the age and service requirements and elects to retire will receive for the remainder of his life two percent of the association’s gross revenues limited to percent of an active pilot’s share based upon the terms of article xii and its execution of the articles of association on date the corporation asserts that a date agreement existed between x and a nonqualified_deferred_compensation_plan no evidence suggests that a date agreement existed between x and a nonqualified_deferred_compensation_plan a nonqualified_deferred_compensation_plan is any plan or other arrangement other than a plan described in code sec_3121 that is established by an employer for one or more of its employees and that provides for the deferral of compensation regulation sec_31_3121_v_2_-1 article xii does not meet this requirement the pilots were not employees of the association and article xii was not an arrangement established by an employer to benefit its employees x was neither a party to a date agreement nor an individual eligible to participate in a date agreement the association operates as a partnership its members are partners the articles require pilots to be employees of the members from the date the corporation was formed until x retired x performed services as a pilot for the corporation and not as an employee of the association no employer-employee relationship existed between the association and x x was an officer of the corporation and as such was an employee of the corporation notwithstanding the terms of article xii specifying that payments will be made to the pilot the association paid the amounts required by article xii to the corporation it reported these amounts paid to the corporation on form_1099 miscellaneous income thus the association did not treat article xii as a nonqualified_deferred_compensation_plan between the association and each pilot stood an intentionally created corporate entity for over years x performed piloting services as an employee of his corporation x now seeks to ignore the existence of the corporation to avoid the payment of fica_taxes for fica purposes x in effect asserts that he wta-n-110385-00 was an employee of the association in 417_us_134 the supreme court explained while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have followed but did not neither the service nor the taxpayer is free to disregard the corporation’s existence accordingly it is our view that the amounts the corporation paid to x in and do not qualify for the transition rule exception for agreements in existence on date between an individual and nonqualified_deferred_compensation_plan primarily because article xii is not a nonqualified_deferred_compensation_plan for purposes of the transition_rules in addition even if article xii were a nonqualified_deferred_compensation_plan x was not an individual party to a date agreement further after lengthy consideration of the facts and issues in this case we believe it extremely unlikely that the arrangement described in article xii which in fact is an arrangement between the association and its corporate partners is the kind of arrangement that congress intended to treat as a nonqualified_deferred_compensation arrangement subject_to either the special timing rule in code sec_3121 or the transition_rules in regulation sec_31_3121_v_2_-2 instead the amounts the corporation paid to x in and arose out of the employer-employee relationship that existed between x and the corporation until date those amounts are wages subject_to fica tax when paid under the general timing rule see regulation sec_31_3101-3 sec_31_3111-3 and sec_31_3121_a_-2 code sec_3121 defines wages as all remuneration for employment unless a specific exception applies employment is defined in code sec_3121 as any service of whatever nature performed by an employee for the person employing him sta of baltimore - ila container royalty fund v united 621_fsupp_1567 d md aff’d 804_f2d_296 4th cir taken together subsections a and b of code sec_3121 define ‘wages’ as ‘all remuneration’ for ‘any service ’ id regulation sec_31_3121_a_-1 provides that remuneration for employment unless specifically excepted constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them in 327_us_358 the supreme court considered whether back pay for a time in which the employee was not on the job should nevertheless count as wages in determining the employee’s eligibility for social_security_benefits id pincite in concluding that the back pay was wages for wta-n-110385-00 social_security_benefit purposes the court noted the broad definition of wages as all remuneration for employment and employment as any service performed by an employee for his employer under the social_security act id pincite the court states as follows with respect to the definition of employment the very words any service performed for his employer with the purposes of the social_security act in mind import breadth of coverage the se words admonish us against holding that service can be only productive activity we think that service as used by congress in this definitive phrase means not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer id pincite many recent cases have also recognized the breadth of the definition of wages under the fica in 42_fedclaims_867 aff’d 226_f3d_1322 fed cir the court held that certain termination_payments paid pursuant to a voluntary early out plan were wages subject_to fica the court stated the notion of an ‘employer-employee relationship’ continues to be the touchstone for determining if a particular payment is subject_to fica taxation id pincite the court further determined that s ervices performed need not be linked to a particular or productive activity to fall within fica tax_liability id pincite see also 151_f3d_855 8th cir 122_f3d_204 4th cir and lane processing trust v united_states f 3d 8th cir thus even though the corporation paid amounts to x when he was no longer performing services as a pilot or corporate officer the payments arose from the employer-employee relationship that existed between x and the corporation there is no doubt that the payments made were for past services x performed for the corporation as such they are remuneration for employment and no exception in code sec_3121 applies to exclude these payments from the definition of wages in reviewing the materials submitted we note the proposed adjustments use employment_tax rates provided by code sec_3509 because the facts do not raise a worker classification issue code sec_3509 is inapplicable and full rates should apply the appeals officer asked whether a notice_of_determination under code sec_7436 should be issued to the corporation code sec_7436 requires an actual controversy regarding the status of a worker as an employee this case does not raise the issue of whether x was an employee of the corporation wta-n-110385-00 case development hazards and other considerations regulation sec_31_3121_v_2_-1 provides that for periods before date including amounts deferred before date and any benefits actually or constructively paid before date that are attributable to those amounts deferred an employer may rely on a reasonable good_faith interpretation of code sec_3121 taking into account pre-existing guidance for purposes of the transition_rules of paragraphs g through and subject_to paragraphs g ii and iii whether an employer that has not complied with paragraphs a through f has determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of code sec_3121 will be determined based on the relevant facts and circumstances including consistency of treatment by the employer and the extent to which the employer has resolved unclear issues in its favor no evidence suggests that the corporation’s treatment of amounts paid to x as exempt from fica and futa was based on a reasonable good_faith interpretation of the statute and existing guidance in fact the evidence suggests the opposite - the corporation did not consider whether code sec_3121 applied to the distributions made to x in or the corporation did not withhold or pay fica tax on any portion of the distributions its position was not based on a reasonable good_faith interpretation of the statute and existing guidance because it did not take any position with respect to code sec_3121 apparently the corporation was unaware of code sec_3121 in the examination the corporation asserted that the amounts distributed to x were not wages because x did not perform any services for the corporation during the years at issue not until this case was in appeals did the corporation raise code sec_3121 under the facts and circumstance test articulated in the existing guidance notice_94_96 1994_2_cb_564 and regulation sec_31_3121_v_2_-1 of the transition_rules the corporation resolved all issues in it favor this treatment although the association labeled the distributions made pursuant to article xii as retirement income it did not withhold and pay any fica tax on the distributions the association was not legally obligated to pay fica_taxes on the distributions because it was not x’s employer the inaction of the corporation and the association is perhaps the most revealing evidence in this case wta-n-110385-00 indicates the corporation’s position was not consistent with a reasonable good- faith interpretation of the statute finally the assertion that article xii is a date agreement is inconsistent with the plain language of code sec_3121 which requires an employer-employee relationship to exist by its terms sec_3121 applies specifically to wages in general wages are defined in code sec_3121 as remuneration for employment and employment is defined in sec_3121 as service performed by an employee for the person employing him it is our view that a reasonable good_faith interpretation of code sec_3121 cannot include an interpretation that did not require an employment relationship to exist in order for a nonqualified_deferred_compensation_plan to exist because the code itself contains the employment relationship requirement the corporation cannot argue in good_faith that subsequent regulations and administrative guidance or a lack thereof changed the plain language of the statute if a suit_for_refund is filed in this case we recommend that area_counsel coordinate the defense letter with this office please call dan boeskin identification no of my staff at if you have any further questions marie cashman
